Information Disclosure Statement
The information disclosure statement submitted on  3/3/2021 has been considered by the examiner.


Examiner’s Statement of Reasons for Allowance

Claims 1-51 as herein amended are not rejected under 35 U.S.C. § 101, because they are directed to a judicial exception (e.g., an abstract idea, etc.) but recite a practical application.  After review by the PTAB, the outstanding § 101 rejection is withdrawn for failure to comply with Berkhiemer, and additional review by SPE Boveja, the claims recite extraneous limitation that amount to a practical application.  
In its decision, the board reversed citing a failure to comply with Berkhiemer, which was decided after the appeal briefs had been submitted.  No further guidance as to patent eligibility was provided.  As such, the case is re-opened to provide evidentiary support for statements made in the § 101 rejection and Response to Remarks, for which Official Notice was previously applied.
	With respect to § 101, the claims continue to recite inventions directed towards linking a mobile device to a payment account.   Linking payment accounts to mobile devices, have long been performed in the context of digital wallets (See, e.g., https://www.paymentscardsandmobile .com/wp-content/uploads/2016/10/The-Evolution-of-Digital-and-Mobile-Wallets.pdf, pg. 4:
The digital wallet is the engine of mobile commerce. Without a digital wallet, consumers need to enter a wealth of information into a form constrained by the smartphone’s screen size. While the mobile wallet space for in-store payments has only emerged with the launch of Apple Pay in the autumn of 2014 (soon followed by Google’s Android Pay and Samsung Pay), the concept of a digital wallet has been in-market since the early days of online commerce. 

PayPal created a digital wallet to support the first major online marketplace, eBay. While PayPal attempted to broaden the offering’s appeal outside of eBay for several years, the concept of storing payment information with an online provider to enable purchases outside of eBay initially didn’t catch on. Amazon 1-Click emerged in 2006, raising the bar in terms of user experience (UX) and expanding merchant and customer vision of the digital wallet’s capabilities. Since then, other digital and mobile wallets have emerged, and there is now a variety of different approaches to online and mobile proximity payments, all falling under the general description of “digital wallet.” 

A digital wallet is a software application with the following base functionality: . . .
(Emphasis added), and is an ever increasing aspect of commerce as digital wallets and payment via electronic device increases.  Paired device control/communication has long been activated via affordance (e.g., an icon) on one of the paired devices (see, e.g., https://support. microsoft .com/en-us/windows/pair-a-bluetooth-device-in-windows-2be7b51f-6ae9-b757-a3b9-95ee40c3e242)  
However, after further review by SPE Boveja, the claims recite limitations that amount to a practical application, including but not limited to, displaying  . . . an enrollment user interface, receiving a sequence of  . . . inputs that conforms . . . and in response to receiving activation of the selectable affordance, initiating a process for linking the payment account to the second electronic device that is different from the first electronic device and is paired to the first electronic device, wherein the process for linking the payment account to the second electronic device includes displaying, on the display of the first electronic device, instructions for user input at the first electronic device to link the payment account to the second electronic device.”
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/ fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
The claims overcome the prior art references of record (PARR) primarily because the PARR fail to disclose or teach the totality of the claim limitations under § 103, without improper hindsight and piecemeal. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/Examiner, Art Unit 3696                                                                                                                                                                                                        



EXAMINER’S AMENDMENTS
What is claimed is:
1.	(Previously Presented) A non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first electronic device with a display and one or more wireless communication elements, the one or more programs including instructions for:
displaying, on the display, an enrollment user interface for linking payment accounts to the first electronic device that includes displayed instructions for user input that will cause the first electronic device to initiate a process for linking a payment account to the first electronic device;
receiving a sequence of one or more inputs that conforms to the instructions and corresponds to a first request to link the payment account associated with a payment card to the first electronic device;
in response to receiving the sequence of one or more inputs that conforms to the instructions and corresponds to the first request, initiating a process for linking the payment account to the first electronic device;
after successfully linking the payment account to the first electronic device, concurrently displaying, on the display:
an indication that the payment account has been successfully linked to the first electronic device; and
a selectable affordance for linking the payment account to a second electronic device that is different from the first electronic device and is paired to the first electronic device;
receiving activation of the selectable affordance; and
in response to receiving activation of the selectable affordance, initiating a process for linking the payment account to the second electronic device that is different from the first electronic device and is paired to the first electronic device, wherein the process for linking the payment account to the second electronic device includes displaying, on the display of the first electronic device, instructions for user input at the first electronic device to link the payment account to the second electronic device.

3.  (Previously Presented)	The non-transitory computer-readable storage medium of claim 1, wherein the first electronic device is paired with a third electronic device, and wherein a pairing relationship between the first electronic device and the second electronic device is different than a pairing relationship between the first electronic device and the third electronic device.
4.  (Original)	The non-transitory computer-readable storage medium of claim 1, wherein initiating the process for linking the payment account to the second electronic device includes:
transmitting, via the one or more wireless communication elements, to a financial institution associated with the payment card an indication that the second electronic device is uniquely paired with the first electronic device.
5.  (Original)	The non-transitory computer-readable storage medium of claim 1, further including instructions for:
after initiating linking the payment account to the second electronic device, receiving a confirmation from the second electronic device that linking the second electronic device to the payment account was successful; and 
wherein a primary account number linked to the second electronic device for the payment account is different from a primary account number linked to the first electronic device for the payment account.
6.  (Original)	The non-transitory computer-readable storage medium of claim 1, wherein the first request to link the payment account includes an account number of the payment card and wherein initiating the process for linking the payment account to the second electronic device occurs without requiring additional input of the account number of the payment card.
7.  (Original)	The non-transitory computer-readable storage medium of claim 1, wherein a second request includes a security code of the payment card.

transmitting, via the one or more wireless communication elements, to a financial institution associated with the payment card:
the account number of the payment card; and
a security token confirming the payment account was previously linked to the first electronic device. 
9.  (Original)	The non-transitory computer-readable storage medium of claim 1, wherein initiating the process for linking the payment account to the second electronic device includes:
determining whether further verification is needed to link the payment account to the second electronic device;
in accordance with a determination that further verification is not needed to link the payment account to the second electronic device, initiating a process for linking the payment account to the second electronic device and providing an indication that the payment account has been linked to the second electronic device; and
in accordance with a determination that further verification is needed to link the payment account to the second electronic device, providing an indication that further verification is needed to link the payment account to the second electronic device.
10.  (Original)	The non-transitory computer-readable storage medium of claim 9, wherein the indication that further verification is needed to link the payment account to the second electronic device includes a visual indication of additional steps to be taken by a user to link the payment account to the respective device.
11.  (Original)	The non-transitory computer-readable storage medium of claim 1, further including instructions for:
transmitting account linking information to the second electronic device, wherein the account linking information enables the second electronic device to link the payment account to the second electronic device.

in accordance with the determination that further verification is needed to link the payment account to the respective device:
displaying, on the display, a plurality of communication method affordances, wherein each communication method affordance is associated with a respective communication method for a verification communication; and
wherein the plurality of communication method affordances is based on communication received from the financial institution.
13.  (Original)	The non-transitory computer-readable storage medium of claim 8, further including instructions for:
in accordance with the determination that further verification is needed to link the payment account to the second electronic device:
receiving a selection of a communication method affordance of a plurality of communication method affordances; and
in response to receiving the selection of the communication method affordance, transmitting, to the financial institution, an indication of the respective communication method of the selected communication method affordance.
14.  (Original)	The non-transitory computer-readable storage medium of claim 1, further including instructions for:
receiving a primary account number from a financial institution for use in authorizing payments from the payment account using the second electronic device, wherein the primary account number is different than the account number of the payment card; and
assigning the primary account number to the respective device.
15.  (Original)	The non-transitory computer-readable storage medium of claim 1, wherein an electronic wallet of the second electronic device includes payment account information for a second payment account associated with a user of the second electronic device, wherein the second payment account is distinct from the payment account.

receiving, from the second electronic device, an indication that the second electronic device participated in a payment transaction using the linked payment account.
17.  (Previously Presented)	A method, comprising:
at a first electronic device with a display and one or more wireless communication elements:
displaying, on the display, an enrollment user interface for linking payment accounts to the first electronic device that includes displayed instructions for user input that will cause the first electronic device to initiate a process for linking a payment account to the first electronic device;
receiving a sequence of one or more inputs that conforms to the instructions and corresponds to a first request to link the payment account associated with a payment card to the first electronic device;
in response to receiving the sequence of one or more inputs that conforms to the instructions and corresponds to the first request, initiating a process for linking the payment account to the first electronic device;  
after successfully linking the payment account to the first electronic device, concurrently displaying, on the display:
an indication that the payment account has been successfully linked to the first electronic device; and
a selectable affordance for linking the payment account to a second electronic device that is different from the first electronic device and is paired to the first electronic device;
receiving activation of the selectable affordance; and
in response to receiving activation of the selectable affordance, initiating a process for linking the payment account to the second electronic device that is different from the first electronic device and is paired to the first electronic device, wherein the process for linking the payment account to the second electronic device includes displaying, on the display of the first electronic device, instructions for user input at the first electronic device to link the payment account to the second electronic device.

a display;
one or more wireless communication elements;
one or more processors;
memory; and
one or more programs stored in memory, including instructions which, when executed by the one or more processors, cause the first electronic device to:
display, on the display, an enrollment user interface for linking payment accounts to the first electronic device that includes displayed instructions for user input that will cause the first electronic device to initiate a process for linking a payment account to the first electronic device;
receive a sequence of one or more inputs that conforms to the instructions and corresponds to a first request to link the payment account associated with a payment card to the first electronic device;
in response to receiving the sequence of one or more inputs that conforms to the instructions and corresponds to the first request, initiate a process for linking the payment account to the first electronic device;  
after successfully linking the payment account to the first electronic device, concurrently display, on the display:
an indication that the payment account has been successfully linked to the first electronic device; and
a selectable affordance for linking the payment account to a second electronic device that is different from the first electronic device and is paired to the first electronic device;
receive activation of the selectable affordance; and
in response to receiving activation of the selectable affordance, initiate a process for linking the payment account to the second electronic device that is different from the first electronic device and is paired to the first electronic device, wherein the process for linking the payment account to the second electronic device includes displaying, on the display of the first electronic device, instructions for user input at the first electronic device to link the payment account to the second electronic device.
non-transitory computer-readable storage medium
20.  (New)	The method of claim 17, wherein the second electronic device is uniquely paired with the first electronic device.
21.  (New)	The method of claim 17, wherein the first electronic device is paired with a third electronic device, and wherein a pairing relationship between the first electronic device and the second electronic device is different than a pairing relationship between the first electronic device and the third electronic device.
22.  (New)	The method of claim 17, wherein initiating the process for linking the payment account to the second electronic device includes:
transmitting, via the one or more wireless communication elements, to a financial institution associated with the payment card an indication that the second electronic device is uniquely paired with the first electronic device.
23.  (New)	The method of claim 17, further comprising:
after initiating linking the payment account to the second electronic device, receiving a confirmation from the second electronic device that linking the second electronic device to the payment account was successful; and 
wherein a primary account number linked to the second electronic device for the payment account is different from a primary account number linked to the first electronic device for the payment account.
24.  (New)	The method of claim 17, wherein the first request to link the payment account includes an account number of the payment card and wherein initiating the process for linking the payment account to the second electronic device occurs without requiring additional input of the account number of the payment card.
25.  (New)	The method of claim 17, wherein a second request includes a security code of the payment card.

transmitting, via the one or more wireless communication elements, to a financial institution associated with the payment card:
the account number of the payment card; and
a security token confirming the payment account was previously linked to the first electronic device. 
27.  (New)	The method of claim 17, wherein initiating the process for linking the payment account to the second electronic device includes:
determining whether further verification is needed to link the payment account to the second electronic device;
in accordance with a determination that further verification is not needed to link the payment account to the second electronic device, initiating a process for linking the payment account to the second electronic device and providing an indication that the payment account has been linked to the second electronic device; and
in accordance with a determination that further verification is needed to link the payment account to the second electronic device, providing an indication that further verification is needed to link the payment account to the second electronic device.
28.  (New)	The method of claim 27, wherein the indication that further verification is needed to link the payment account to the second electronic device includes a visual indication of additional steps to be taken by a user to link the payment account to the respective device.
29.  (New)	The method of claim 17, further comprising:
transmitting account linking information to the second electronic device, wherein the account linking information enables the second electronic device to link the payment account to the second electronic device.
30.  (New)	The method of claim 26, further comprising:
in accordance with the determination that further verification is needed to link the payment account to the respective device:

wherein the plurality of communication method affordances is based on communication received from the financial institution.
31.  (New)	The method of claim 26, further comprising:
in accordance with the determination that further verification is needed to link the payment account to the second electronic device:
receiving a selection of a communication method affordance of a plurality of communication method affordances; and
in response to receiving the selection of the communication method affordance, transmitting, to the financial institution, an indication of the respective communication method of the selected communication method affordance.
32.  (New)	The method of claim 17, further comprising:
receiving a primary account number from a financial institution for use in authorizing payments from the payment account using the second electronic device, wherein the primary account number is different than the account number of the payment card; and
assigning the primary account number to the respective device.
33.  (New)	The method of claim 17, wherein an electronic wallet of the second electronic device includes payment account information for a second payment account associated with a user of the second electronic device, wherein the second payment account is distinct from the payment account.
34.  (New)	The method of claim 17, further comprising:
receiving, from the second electronic device, an indication that the second electronic device participated in a payment transaction using the linked payment account. 
35.  (New)	The method of claim 17, wherein the process for linking the payment account to the first electronic device does not require any user input received at the second electronic device.

37.  (New)	The first electronic device of claim 18, wherein the first electronic device is paired with a third electronic device, and wherein a pairing relationship between the first electronic device and the second electronic device is different than a pairing relationship between the first electronic device and the third electronic device.
38.  (New)	The first electronic device of claim 18, wherein initiating the process for linking the payment account to the second electronic device includes:
transmitting, via the one or more wireless communication elements, to a financial institution associated with the payment card an indication that the second electronic device is uniquely paired with the first electronic device.
39.  (New)	The first electronic device of claim 18, wherein the one or more programs further include instructions which, when executed by the one or more processors, cause the first electronic device to:
after initiating linking the payment account to the second electronic device, receive a confirmation from the second electronic device that linking the second electronic device to the payment account was successful; and 
wherein a primary account number linked to the second electronic device for the payment account is different from a primary account number linked to the first electronic device for the payment account.
40.  (New)	The first electronic device of claim 18, wherein the first request to link the payment account includes an account number of the payment card and wherein initiating the process for linking the payment account to the second electronic device occurs without requiring additional input of the account number of the payment card.
41.  (New)	The first electronic device of claim 18, wherein a second request includes a security code of the payment card.

transmitting, via the one or more wireless communication elements, to a financial institution associated with the payment card:
the account number of the payment card; and
a security token confirming the payment account was previously linked to the first electronic device. 
43.  (New)	The first electronic device of claim 18, wherein initiating the process for linking the payment account to the second electronic device includes:
determining whether further verification is needed to link the payment account to the second electronic device;
in accordance with a determination that further verification is not needed to link the payment account to the second electronic device, initiating a process for linking the payment account to the second electronic device and providing an indication that the payment account has been linked to the second electronic device; and
in accordance with a determination that further verification is needed to link the payment account to the second electronic device, providing an indication that further verification is needed to link the payment account to the second electronic device.
44.  (New)	The first electronic device of claim 43, wherein the indication that further verification is needed to link the payment account to the second electronic device includes a visual indication of additional steps to be taken by a user to link the payment account to the respective device.
45.  (New)	The first electronic device of claim 18, wherein the one or more programs further include instructions which, when executed by the one or more processors, cause the first electronic device to:
transmit account linking information to the second electronic device, wherein the account linking information enables the second electronic device to link the payment account to the second electronic device.

in accordance with the determination that further verification is needed to link the payment account to the respective device:
display, on the display, a plurality of communication method affordances, wherein each communication method affordance is associated with a respective communication method for a verification communication; and
wherein the plurality of communication method affordances is based on communication received from the financial institution.
47.  (New)	The first electronic device of claim 42, wherein the one or more programs further include instructions which, when executed by the one or more processors, cause the first electronic device to:
in accordance with the determination that further verification is needed to link the payment account to the second electronic device:
receive a selection of a communication method affordance of a plurality of communication method affordances; and
in response to receiving the selection of the communication method affordance, transmit, to the financial institution, an indication of the respective communication method of the selected communication method affordance.
48.  (New)	The first electronic device of claim 18, wherein the one or more programs further include instructions which, when executed by the one or more processors, cause the first electronic device to:
receive a primary account number from a financial institution for use in authorizing payments from the payment account using the second electronic device, wherein the primary account number is different than the account number of the payment card; and
assign the primary account number to the respective device.
49.  (New)	The first electronic device of claim 18, wherein an electronic wallet of the second electronic device includes payment account information for a second payment account associated 
50.  (New)	The first electronic device of claim 18, wherein the one or more programs further include instructions which, when executed by the one or more processors, cause the first electronic device to:
receive, from the second electronic device, an indication that the second electronic device participated in a payment transaction using the linked payment account. 
51.  (New)	The first electronic device of claim 18, wherein the process for linking the payment account to the first electronic device does not require any user input received at the second electronic device.